DETAILED ACTION

	Claims 1 – 3, 5 – 9, 11 – 15, and 17 - 18, which are currently pending, are fully considered below.
	Claims 1, 7, and 13 are amended.
	No claims are added.
	Claims 4, 10, and 16 were previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 16, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5 – 9, 11 – 15, and 17 - 18 have been considered but are moot because the new ground of rejection which was necessitated by applicant’s amendments to the claims.
Applicant argues Ramm teaches that the anchor points are located in the data space rather than in real space (remarks pages 7 - 9).
Examiner responds that applicant has failed to show how the data space is different than the cited real space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 9, 11 – 15, and 17 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lynne Marie Evans (20050182764) in view of Peter Ramm et al. (U.S. Patent Publication 20010028510).

receiving a plurality of points of data to be clustered and a plurality of anchor data points (see paragraphs [0076], [0077], and Fig. 10, where anchor points are identified as well as other data points to be clustered); and
clustering the plurality of points of data and at least a subset of the anchor data points (see paragraphs [0076], [0077], and Fig. 10, where anchor points are identified as well as other data points to be clustered);
wherein the clustering comprises using a distance function in which the data points in the subset are given different weighting than other data points (see paragraph [0041], where each cluster is made out of points, where each point has a different weight based on concept terms, frequencies, structural weight, corpus weight, also see paragraphs [0004] and [0005], where clustering uses a distance function).
Evans does not explicitly disclose predefined anchor data points.
However, Ramm teaches:
predefined anchor data points in a data space (see paragraph [0190], where anchor points may be predefined).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Evans (1st reference) with the teaching of Ramm (2nd reference) by modifying Evans such that the anchor points of Evans include the predefined anchor points of Ramm. The motivation for providing predefined anchor points would be to provide a starting point for clustering if there are a smaller number of points, (Ramm, Paragraph [0190]).



determining for each data point of the plurality of points of data, a nearest neighbor among the predefined anchor data points (see paragraphs [0011], [0049], and Fig. 3, where neighborhood relationships are identified with various themes using an anchor); and
determining the subset of the predefined anchor data points, wherein each predefined anchor data point in the subset of the predefined anchor data points has at least one data point that is closest to the predefined anchor data point (see paragraph [0010], where the closest neighboring clusters are identified).

With respect to claims 3, 9, and 15, Evans teaches:
each nearest neighbor is determined based on a similarity function defined between the data points (see paragraph [0074], where neighboring clusters are determined based on similarities).

With respect to claims 5, 11, and 17, Evans teaches:
	wherein the clustering comprises using a distance function in which similarity to other data points of the predefined anchor data points in the subset is multiplied by a factor greater than one (see paragraph [0005], where a distance function is used for clustering, also see paragraph [0064], for a bias factor).




defining a semantic, description, or theme for each cluster using at least one predefined anchor data point in the cluster (see paragraphs [0011], [0049], and Fig. 3, where neighborhood relationships are identified with various themes using an anchor).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 27, 2022